Exhibit 10.2

MODUSLINK GLOBAL SOLUTIONS, INC.

SUMMARY OF FY2012 PERFORMANCE-BASED RESTRICTED STOCK BONUS PLAN

On September 21, 2011, the Human Resources and Compensation Committee of the
Board of Directors of ModusLink Global Solutions, Inc. established a
performance-based restricted stock bonus plan pursuant to which grants of
restricted shares of ModusLink Global Solutions common stock may be made to
certain executive officers of ModusLink Global Solutions (as defined by
Section 16 of the Securities Exchange Act of 1934, as amended).

Subject to the achievement of pre-determined levels of Operating Income (as
defined under the FY2012 Executive Management Incentive Plan) in fiscal year
2012, the executive officers would receive restricted shares (with a straight
line sliding scale being applied between levels) of ModusLink Global Solutions
common stock as follows:

 

     Number of Shares  

Name

   25%
Level      100%
Level  

Joseph C. Lawler

     21,975         87,900   

Steven G. Crane

     8,475         33,900   

Peter L. Gray

     7,075         28,300   

William R. McLennan

     9,425         37,700   

David J. Riley

     7,075         28,300   

In addition to the awards set forth in the table, each award earned under the
plan is subject to a multiplier related to achievement by the Company of a
certain level of revenue in fiscal 2012. The percentage by which the Company’s
revenue for fiscal 2012 exceeds the targeted level, if at all, will be
multiplied by the number of shares to be issued relative to Operating Income
performance, and added to the award.

No awards will be made under the plan if the threshold level of Operating Income
is not achieved. The issuance of the restricted shares of ModusLink Global
Solutions common stock would be made, if at all, on the third business day
following the day ModusLink Global Solutions publicly releases its financial
results for the fiscal year ending July 31, 2012. Any awards under this bonus
plan would vest in two equal installments, on the first and second anniversaries
of the grant date provided the recipient remains employed by ModusLink Global
Solutions, or a subsidiary of ModusLink Global Solutions, on each such vesting
date.